Exhibit 10.1

December 4, 2007

Biotest Pharmaceuticals Corporation

c/o Biotest AG

Landsteinerstr. 5

63303 Dreieich

Germany

Biotest AG

Landsteinerstr. 5

63303 Dreieich

Germany

RE: Letter Agreement Regarding Interim Operations and Regulatory Arrangements

Ladies and Gentlemen:

Reference is made to that certain Asset Purchase Agreement by and among Nabi
Biopharmaceuticals (“Nabi”), Biotest Pharmaceuticals Corporation (“Biotest”) and
Biotest AG (“Parent”; and together with Nabi and Biotest, the “Parties”), dated
as of September 11, 2007, as amended from time to time (the “Purchase
Agreement”). Capitalized terms used in this letter agreement that are not
defined herein have the meanings assigned to such terms in the Purchase
Agreement. The Parties hereby agree as follows:

1. Operations Pending Issuance of Florida Licenses. The manufacture, marketing,
distribution, and sale of Nabi-HB® at the current establishment (the “Licensed
Business”) shall continue to be operated under Nabi’s oversight and control in
full accordance with and pursuant to Nabi’s Florida manufacturing and wholesale
distributor licenses (the “Nabi Florida Licenses”) during the period (the
“Interim Period”) from and after the Effective Time until Biotest is issued a
Florida manufacturing license and prescription drug wholesale distributor
license (collectively, the “Biotest Florida Licenses”) and consistent in all
material respects with Nabi’s past practices and procedures.

 

  a. Oversight and Control Over Licensed Business. During the Interim Period,
Nabi shall continue to have oversight and control authority over the Licensed
Business including with respect to the Nabi Florida Licenses and the compliance
of the Licensed Business with all requirements and obligations thereunder.
Biotest and all Biotest employees shall comply in all respects with requests
and/or instructions of Nabi in the exercise of Nabi’s oversight and control
authority hereunder.

 

  b.

Meetings, Coordination and Reporting. Representatives of Nabi and Biotest shall
meet regularly (no less frequently than once per week) as necessary to
coordinate with respect to Nabi’s oversight and control authority and with
respect to Nabi’s responsibility for Florida regulatory compliance and
transition matters. Each such Party shall



--------------------------------------------------------------------------------

 

promptly (i) provide the other with copies of all correspondence between such
Party and the Florida Department of Health (“FDOH”) and any other Governmental
Authority involved in administration of the Nabi Florida Licenses and
(ii) inform the other Party of material events or occurrences relating to
compliance with the Nabi Florida Licenses.

 

  c. Nabi Corporate Officer. Nabi’s Senior Vice President, Finance and
Administration, Chief Financial Officer and Treasurer, Jordan I. Siegel, will
remain an employee and officer of Nabi during the Interim Period and shall be
based at 5800 Park of Commerce Blvd., NW, Boca Raton, FL, the facility where the
Licensed Business is conducted (the “Facility”). Mr. Siegel shall have principal
on-site authority for exercising on behalf of Nabi the oversight and control
authority described herein during the Interim Period.

 

 

d.

Ownership of Nabi-HB Inventory, WIP, And API. Notwithstanding anything to the
contrary contained in the Purchase Agreement or the Other Agreements, Nabi shall
retain title to the Nabi-HB® Finished Goods, Nabi-HB WIP, and Nabi-HB raw
materials (collectively, “Nabi-HB Inventory”) until such time as the Biotest
Florida Licenses are issued (which for purposes of this Agreement shall also
encompass any alternative means, authorized by the relevant Florida State
Governmental Authorities, of granting to Biotest authority necessary under
Florida law to own the Nabi-HB Inventory). All labeled Nabi-HB Inventory shall
retain its current Nabi labeling until Biotest obtains all applicable approvals
for new Biotest labeling and the Biotest Florida Licenses are issued. During the
Interim Period, Nabi shall not allow any Encumbrances on the Nabi-HB Inventory
other than Permitted Encumbrances. Upon issuance of the Biotest Florida
Licenses, Nabi will convey to Biotest all of its right, title and interest in
the Nabi-HB Inventory that has not, prior to that time, been sold in accordance
with Section 1.e below.

 

  e. Nabi Maintenance Of Nabi Florida Licenses. During the Interim Period, Nabi
shall correct, if necessary, its pending Florida state wholesalers license
application and respond to any requests or questions raised by the State of
Florida and shall use commercially reasonable efforts to maintain and keep in
full force and effect the Nabi Florida Licenses and to.

 

  f. Marketing, Distribution and Sale of Nabi-HB. During the Interim Period, all
marketing, distribution, and sales of Nabi-HB Inventory shall be conducted by
Nabi. When orders for Nabi-HB are received Nabi will cause such orders to be
fulfilled and invoiced in Nabi’s name in the same manner as prior to the
Effective Time, provided that remittance instructions shall be to Nabi in a
manner reasonably acceptable to Biotest, with payout to Biotest in accordance
with the reconciliation provisions of Section 1.g hereof when the Biotest
Florida Licenses are issued. During the Interim Period, Biotest shall comply
with the requests and/or instructions of Nabi that Nabi believes in good faith
to be necessary in order to ensure that the conduct of Nabi-HB marketing,
distribution, and sales activities comports with Federal and State law and the
obligations of both Nabi and Biotest thereunder.



--------------------------------------------------------------------------------

  g. Rights to Trademarks and Promotional Materials. Nabi shall retain rights to
the Promotional Materials and BSBU Marks as necessary to effectuate the purposes
of this Agreement and comply with the Nabi Florida Licenses. Biotest shall not
use the Promotional Materials or BSBU Marks until the Biotest Florida Licenses
are issued.

 

  h. Operation for the Account of Biotest; Reconciliation Activities. Nabi’s
operation of the Licensed Business during the Interim Period shall be for the
ultimate financial benefit of Biotest in order to give effect to the Parties’
intentions under the Purchase Agreement. Accordingly, all revenues and expense
of operation of the Licensed Business from and after the Effective Time shall be
for the account of Biotest. The Parties shall conduct a periodic reconciliation,
no less frequently than once per week, to ensure that revenues and expenses
relating to the operation of the Licensed Business during the Interim Period are
properly allocated to Biotest. Such reconciled revenues shall be paid or
received by Biotest when the Biotest Florida Licenses are issued.

2. Interim Oversight With Respect to Federal Registrations. From the Closing
until the transfers of Nabi’s federal Registrations to Biotest are authorized
and all federal licenses issued or transferred to Biotest, Nabi shall have
oversight and control authority over the elements of Biotest’s post-Closing
operations that are subject to such Registrations (to the extent that
authorization for transfer has not been received) as necessary or as mandated by
FDA in connection with the compliance of such operations with the requirements
of such Registrations. Biotest shall comply in all respects with requests and/or
instructions of Nabi in the exercise of Nabi’s oversight and control authority
hereunder.

3. Indemnification. Biotest shall indemnify and defend the Seller Indemnitees
against, and agrees to hold them harmless from, any Losses sustained or incurred
(payable promptly upon written request by any Seller Indemnitee), to the extent
arising from, in connection with, or otherwise with respect to acts or omissions
by or on behalf of Nabi relating to this Agreement and the activities
contemplated hereunder, provided, however, that Biotest shall not be required to
indemnify any Person, and shall not have any liability under this Section 3 to
the extent the liability or obligation is directly caused by the gross
negligence or willful misconduct of any Seller Indemnitee. Except as expressly
provided herein, indemnification of Seller Indemnitees hereunder shall be
governed by Article XI and other applicable provisions of the Purchase Agreement
as if the indemnification were of Losses with respect to an Assumed Liability.

4. Nabi CFO. Mr. Siegel shall remain as an employee of Nabi in the position of
Senior Vice President, Finance and Administration, Chief Financial Officer and
Treasurer from the Effective Time through March 28, 2008 unless Mr. Siegel
resigns or is terminated by Nabi. During such time, Mr. Siegel may accept
simultaneous appointment as Chief Financial Officer of Biotest and may perform
the duties of that position to the extent that such duties do not unreasonably
interfere with Mr. Siegel’s duties to Nabi. Biotest may announce the appointment
of Mr. Siegel as its Chief Financial Officer from and after the Effective Date.
Nabi shall pay Mr. Siegel’s compensation during such period in accordance with
his existing employment agreement. In the event that Mr. Siegel determines that
there is an actual or potential conflict between his duties to Nabi and his
duties to Biotest with respect to any matter or issue, Mr. Siegel shall promptly
inform the Chief Executive Officers of Nabi and Parent and their mutual
determination with respect



--------------------------------------------------------------------------------

to such conflict shall control. If the conflict cannot be resolved in the
foregoing manner, either Party may refer the conflict to arbitration in
accordance with Section 12.8 of the Purchase Agreement. Pending resolution of
the conflict, Mr. Siegel shall not have a duty to either Nabi or Biotest with
respect to the matter or issue. In any such circumstance, Nabi shall as soon as
reasonably possible appoint another Nabi officer who shall have principal
on-site authority for exercising on behalf of Nabi the oversight and control
authority described herein during the Interim Period. Biotest hereby confirms
for the benefit of Mr. Siegel that his continued employment by Nabi pursuant to
this Section 4 will not constitute grounds for termination for cause under his
employment agreement with Biotest. Nabi hereby confirms for the benefit of
Mr. Siegel that his employment by Biotest pursuant to this Section 4 will not
constitute grounds for termination for cause under his Employment Agreement with
Nabi dated April 29, 2006 and that his continued employment by Nabi will not
effect his status as an “affected employee” for purposes of certain benefits to
which he is eligible as a result of the closing of the transactions contemplated
by the Purchase Agreement.

5. Mutual Waiver of Certain Purchase Agreement Provisions. Each Party waives any
breach by the other Party of a representation, warranty or covenant of such
other Party under the Purchase Agreement or any Other Agreement that occurs as a
direct result of such other Party’s performance of its obligations under this
Agreement.

6. Incorporation by Reference of Certain Provisions of Purchase Agreement.
Except as specifically provided herein or unless the context requires otherwise,
Article XII of the Purchase Agreement is hereby incorporated by reference herein
as if set out at length herein, and shall be read to apply to this letter
agreement standing on its own.

7. Controlling Document. In the event of any inconsistency between the terms of
this letter agreement and any term of the Purchase Agreement or any Other
Agreement, the terms of this letter agreement shall govern.

[signature page follows]



--------------------------------------------------------------------------------

If the foregoing reflects your understanding with respect to the subject matter
of this letter agreement, please acknowledge your agreement with and acceptance
of the same by signing the enclosed counterpart of this letter in the space
provided below and returning it to the undersigned.

 

Very truly yours, NABI BIOPHARMACEUTICALS By:  

/s/ Leslie Hudson, Ph.D.

Name:   Leslie Hudson, Ph.D. Title:   President and Chief Executive Officer

Acknowledged and agreed as of the date first written above:

 

BIOTEST PHARMACEUTICALS CORPORATION By:  

/s/ Dr. Michael Ramroth

Name:   Dr. Michael Ramroth Title:   President BIOTEST AG By:  

/s/ Martin Reineke, POA

Name:   Dr. Gregor Schulz Title:   Chief Executive Officer By:  

/s/ Dr. Michael Ramroth

Name:   Dr. Michael Ramroth Title:   Chief Financial Officer

 

cc: Kaye Scholer LLC

Attention: Russell Pallesen